internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 4-plr-130596-00 date date distributing controlled a b state x business y date date store store store this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction additional information was requested and submitted in letters dated january february and date the information submitted for consideration is summarized below summary of facts distributing a state x subchapter_s_corporation files its federal_income_tax return on a calendar_year basis and uses the accrual_method of accounting distributing has outstanding voting common_stock and non-voting common_stock two brothers a and b own an equal number of voting shares and an equal number of non- voting shares plr-130596-00 distributing has engaged directly in business y through three stores located in state x store store and store generally a has operated and managed store while b has operated and managed store a and b have shared operational and management responsibilities over store distributing sold nearly all of the assets of store on date distributing used the proceeds from such sale to pay off liabilities distributing has submitted financial information indicating that business y as operated by distributing has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years controlled is a state x qualified_subchapter_s_subsidiary qsub and was formed on date for the purpose of consummating the proposed transaction described below controlled has one class of outstanding common_stock all of which is owned by distributing controlled will file its federal_income_tax returns on a calendar_year basis and will use the accrual_method of accounting a and b have disagreed on a number of fundamental business matters the conflicts between a and b are having an adverse effect on the day-to-day operations of distributing distributing has proposed the transaction described below which will allow a and b to each engage in business y independently thus eliminating the shareholder disputes under the proposal a will continue to operate store while b will continue to operate store proposed transaction to effect the separation of store distributing has proposed the following series of steps collectively the proposed transaction i distributing will transfer its store assets to controlled in exchange for all of controlled's issued and outstanding_stock and the assumption by controlled of the liabilities associated with the store assets the transfer and ii distributing will distribute all of the stock of controlled to a in exchange for all of his distributing stock the distribution representations the taxpayer has made the following representations regarding the transfer and distribution a the fair_market_value of controlled stock and other consideration to be received by a in the distribution will be approximately equal to the fair_market_value of distributing stock surrendered by a in the exchange plr-130596-00 b no part of the consideration to be distributed by distributing will be received by a as a creditor employee or in any other capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of distributing is representative of distributing’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to consummation of the transaction e the distribution of the stock of controlled is carried out for the following corporate business purposes i resolution of shareholder disputes and ii allowing the individual shareholders to separately manage their respective businesses the distribution of the stock of controlled is motivated in whole or substantial part by one or more of these corporate business purposes f distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled g there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction h there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business j i the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject ii the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are plr-130596-00 associated with the assets being transferred k no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock l payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m no two parties to the transaction are investment companies as defined in sec_368 and iv n no distributing shareholder will hold immediately after the distribution disqualified_stock within the meaning of sec_355 which constitutes a percent or greater interest in distributing or controlled o the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power of all classes of stock entitled to vote of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled rulings based solely on the facts submitted and representations made we rule as follows on the proposed transaction the distribution will cause the termination of the qsub election of controlled because controlled will cease to be a percent subsidiary of distributing as a result controlled will be treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before the distribution from distributing in exchange for stock of controlled the transfer sec_1_1361-5 the transfer and the distribution will constitute a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the transfer sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the transfer sec_1032 controlled's basis in each of the store assets received from distributing will equal the basis of such asset in the hands of distributing immediately prior to the plr-130596-00 transfer sec_362 the holding_period for each asset received by controlled from distributing will include the period during which distributing held such asset sec_1223 no gain_or_loss will be recognized by distributing upon the distribution sec_361 no gain_or_loss will be recognized by a upon his receipt of controlled stock in the distribution sec_355 the basis of the stock of controlled in the hands of a will be the same as the basis of the distributing stock surrendered by a in exchange therefor sec_358 the holding_period of the controlled stock received by a will include the period during which a held the distributing stock with respect to which the distribution is made provided that such distributing stock is held as a capital_asset on the date of the distribution sec_1223 proper allocation of distributing’s earnings_and_profits will be made under sec_1_312-10 caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural statements this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-130596-00 a copy of this letter must be attached to any income_tax return to which it is relevant by sincerely associate chief_counsel corporate stephen p fattman assistant to the chief branch
